Name: Council Regulation (EC) No 1881/94 of 24 July 1994 amending Regulation (EEC) No 2072/92 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 197/23 COUNCIL REGULATION (EC) No 1881/94 of 24 July 1994 amending Regulation (EEC) No 2072/92 fixing the target price for milk and the intervention prices for butter, skimmed-milk powder and Grana Padano and Parmigiano Reggiano cheeses for two annual periods from 1 July 1993 to 30 June 1995 THE COUNCIL OF THE EUROPEAN UNION, intervention prices for those cheeses should accordingly be rescinded, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EEC) No 2072/92, point 2 is replaced by the following: '2 . For the period from 1 July 1994 to 30 June 1995 : (ECU/100 kg) Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament (2 ), Whereas the market situation for milk and milk products continues to be precarious; whereas the persistent decline in butter consumption in the Community causes continuing problems on the butter market; whereas the constant rise in the fat content of milk further aggravates the situation; whereas the reduction in the intervention price for butter should be marked by an additional 1 % reduction in order to improve the competitive position of butter and milk fats, encourage their consumption and alter the upward trend in the fat content of milk; whereas it is necessary to fix accordingly the target price for milk and amend Regulation (EEC) No 2072/92 ( 3 ); Whereas Council Regulation (EC ) No 1880/94 of 27 July 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products ( 4 ) abolishes buying in in respect of Grana Padano and Parmigiano Reggiano cheeses; whereas the ( a ) Target price for milk 25,66 ( b ) Intervention price for :  butter 271,80  skimmed-milk powder 170,20 ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (!) OJ No C 83 , 19. 3 . 1994 , p. 33 . (2 ) OJ No C 128 , 9 . 5 . 1994 . (3 ) OJ No L 215 , 30. 7 . 1992, p. 65 . Regulation as amended by Regulation (EEC) No 1561/93 (OJ No L 154 , 25 . 6 . 1993 , p. 33 ). ( 4 ) See page 21 of this Official Journal .